        Case 1:18-cv-06249-VSB Document 165 Filed 04/25/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
GREAT WESTERN INSURANCE COMPANY, :
                                        :
                       Plaintiff,       :            Civil Action No. 18-cv-06249-VSB
                                        :
      vs.                               :
                                        :
MARK GRAHAM, DONALD SOLOW, BLUE         :            Hon. Vernon S. Broderick
CAPITAL MANAGEMENT, INC., BLUE          :
ALTERNATIVE ASSET MANAGEMENT LLC, :
WILMINGTON SAVINGS FUND SOCIETY,        :
FSB, CHRISTIANA TRUST, REGATTA          :
HOLDINGS LLC, CYGNET 001 MASTER         :
                                        :
TRUST, CYGNET 001 MASTER TRUST SERIES
                                        :
2011-A, CYGNET 001 MASTER TRUST SERIES :
2011-C, CYGNET 001 MASTER TRUST SERIES :
2013-A, ALPHA RE LIMITED, ALPHA RE      :
HOLDINGS (CAYMAN) LIMITED, ATLANTIC :
SPECIALTY FINANCE, BLUE ELITE FUND      :
LTD., BLUE ELITE FUND LP, BLUE II LTD., :
                                        :
SANCUS CAPITAL BLUE CREDIT              :
OPPORTUNITIES FUND LTD., ABILITY        :
INSURANCE COMPANY, JOHN DRAKE,          :
EDWARD BRENDAN LYNCH, GREGORY           :
TOLARAM, ADVANTAGE CAPITAL HOLDING:
LLC, DAN CATHCART, AND KENNETH KING. :
                                        :
                       Defendants.      :

------------------------------------X


           NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
              AS TO DEFENDANTS DRAKE AND LYNCH ONLY,
       PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i)

      WHEREAS, Plaintiff Great Western Insurance Co. (“Plaintiff”) has reached binding

settlement agreements with Defendants John Drake (“Drake”) and Edward Brendan Lynch

(“Lynch”); and
            Case 1:18-cv-06249-VSB Document 165 Filed 04/25/19 Page 2 of 2



          WHEREAS, neither Drake nor Lynch has filed an answer, asserted any counterclaims or

moved for summary judgment in the above-captioned action, such that Plaintiff may voluntarily

dismiss this action as to them without an order of the Court by filing this Notice;

          PLEASE TAKE NOTICE THAT: Plaintiff hereby voluntarily dismisses with prejudice

the above-captioned action as to Drake and Lynch only.

Dated: April 24, 2019
                                              SIDLEY AUSTIN LLP

                                              By: /s/ Gerard D. Kelly______
                                                 Gerard D. Kelly
                                                 (admitted pro hac vice)
                                                 gkelly@sidley.com
                                                 Stephen W. McInerney
                                                 (admitted pro hac vice)
                                                 smcinerney@sidley.com

                                                  One South Dearborn Street
                                                  Chicago, Illinois 60603
                                                  (312) 853-7000

                                                  Steven M. Bierman
                                                  sbierman@sidley.com
                                                  Michael P. Morrissey
                                                  mmorrissey@sidley.com

                                4/25/2019         787 Seventh Avenue
                                                  New York, New York 10019
                                                  (212) 839-5300

                                                  Nicholas K. Lagemann
                                                  nlagemann@mdmc-law.com
                                                  McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                                  225 Liberty Street
                                                  36th Floor
                                                  New York NY 10281
                                                  (973) 425-0161




ACTIVE 242649496
